United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 20, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                           No. 04-10882
                         Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

BOBBY STINNETT,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:03-CR-336-6-A
                      --------------------

Before DAVIS, SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     Bobby Stinnett appeals from his guilty-plea conviction for

conspiracy to manufacture and distribute methamphetamine.              He

argues that his sentence violates Blakely v. Washington, 124 S. Ct.
2531 (2004), because it was based upon facts that were not admitted

by him incident to his guilty plea.      After Stinnett filed his

appellate brief, the Supreme Court issued United States v. Booker,

125 S. Ct. 738, 755 (2005), holding that Blakely was applicable to

the federal sentencing guidelines.   Because Stinnett did not raise


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-10882
                                -2-

this issue below, it is reviewed for plain error only.        United

States v. Mares, 402 F.3d 511, 513 (5th Cir. 2005), petition for

cert. filed, (U.S. Mar. 31, 2005) (No. 04-9517). Although Stinnett

has satisfied the first two prongs of the plain-error analysis, he

has failed to meet the third prong.   Id. at 520-22.    Accordingly,

he does not warrant relief based on Booker.

     Stinnett also argues that the use of hearsay evidence at

sentencing violated his rights under the Confrontation Clause.

“[T]here is no Confrontation Clause right at sentencing.”     United

States v. Navarro, 169 F.3d 228, 236 (5th Cir. 1999).   Accordingly,

the district court’s judgment is AFFIRMED.